      Case 1:19-cr-00670-LGS Document 83 Filed 03/31/21 Page 1 of 1




March 30, 2020                   By March 31, 2021, at 2 P.M., the parties shall respectively file letters
                                 with any law regarding the issue of disclosure to the Defendant discussed
VIA ECF                          below. As soon as is practicable, the Government shall inform defense
The Honorable Lorna G. Schofield counsel of Individual-1's name, subject to a protective order "for lawyers'
United States District Judge     eyes only." The Court reserves on the issue of disclosure to Defendant.
United States District Court
Southern District of New York    SO ORDERED. Dated: March 31, 2021 New York, New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Shoendale Jarrett, 19 CR 670 (LGS)

Dear Judge Schofield:

       I write to update the Court as to the parties’ respective positions on the
government’s disclosure obligations regarding the identity of “Individual-1.” The
parties are in agreement that the government will disclose the name of the
witness subject to a protective order. The parties, however, dispute the
parameters of the protective order. The government proposes producing the
witness’s name subject to “attorney’s eyes only.” An “attorney’s eyes only”
designation does not permit Mr. Jarrett’s lawyers to share the witness’s name
with Mr. Jarrett. The defense proposes entering into an agreement permitting
the witness’s name to be shared with our client and requiring both the lawyers
and Mr. Jarrett not to disclose the witness’s identity to any other party or use
the witness’s identity in any manner other than to defend against the charges.

       Under the government’s proposal, the legal team would be unable to
discuss with Mr. Jarrett what, if any, information or opinions Mr. Jarrett has
about the witness. The government’s proposal operates to wholly exclude Mr.
Jarrett from the decision-making process regarding whom his lawyers call
during his trial. These limitations will discourage, if not entirely bar, Mr. Jarrett
from calling the witness and effectively allows the government to make an end-
run around the underpinnings of Brady v. Maryland. The defense’s proposal
fully addresses the government’s concerns regarding the witness’s safety and the
integrity of its ongoing investigations, while also maintaining Mr. Jarrett’s
constitutional rights to a fair trial, effective representation, and a full defense.

Respectfully submitted,

/s/ Julia Gatto
Julia L. Gatto, Tamara Giwa, Neil Kelly
Assistant Federal Defenders




cc:    AUSAs Thomas John Wright/Christopher Clore (via ECF)
